Citation Nr: 0628222	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  02-02 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for post-traumatic stress disorder (PTSD) 
has been received, and, if so, whether entitlement to service 
connection for that disability is established.


REPRESENTATION

Appellant represented by:	Louis A. De Mier Le Blanc, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service from June 1982 to 
June 1985.  He was awarded the Combat Action Ribbon for 
combat service in Grenada and Lebanon.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2001 RO rating 
decision that denied the appellant's petition to reopen a 
previously-denied claim for service connection for PTSD.  The 
appellant filed a Notice of Disagreement (NOD) in October 
2001, and the RO issued a Statement of the Case (SOC) in 
January 2002.  The appellant filed a VA Form 9 (Appeal to the 
Board of Veterans' Appeals) in February 2002.

In March 2003, the Board issued a decision that reopened the 
claim, based on a finding that new and material evidence had 
been received, but denied service connection for PTSD on the 
merits.  However, the Board's March 2003 decision was 
subsequently vacated and remanded pursuant to 38 C.F.R. 
§ 20.904, in that the Board's decision was rendered before 
the appellant had the opportunity to present testimony before 
the Board.  

Following the vacatur of the Board's March 2003 decision, the 
appellant testified before the undersigned Member of the 
Board in June 2004, and a transcript of that hearing has been 
associated with the file.  The RO subsequently conducted 
additional development in compliance with the Board's remand, 
and once again denied the appellant's petition to reopen the 
claim as reflected in a March 2006 Supplemental SOC (SSOC).  
The RO thereupon returned the file to the Board for further 
appellate review.    



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.    An unappealed RO rating decision in April 1997 denied 
service connection for PTSD, and subsequent RO rating 
decisions in November 1998 and August 2000 denied petitions 
to reopen the previously-denied claim.  The appellant was 
notified of those decisions but did not appeal.

4.  Additional evidence has been associated with the claims 
file since the August 2000 rating decision that was not 
previously before agency decision makers, and that evidence 
is so significant that it must be considered in order to 
fairly adjudicate the merits of the claim.

5.  The most probative medical evidence of record establishes 
that the appellant does not currently have PTSD.   


CONCLUSIONS OF LAW

1.  The RO's August 2000 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  New and material evidence having been received after 
August 2000, the requirements to reopen the issue of 
entitlement to service connection for PTSD are met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2005) 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003). The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

Specific to requests to reopen, the veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, No. 04-81 (U.S. Vet. App. March 31, 
2006).  As noted below, a pre-rating VCAA notice letter in 
March 2001 informed the appellant of the elements to 
establish the underlying claim (for service connection for 
PTSD) but did not provide the appellant with the elements for 
reopening a previously-denied claim.  However, since the 
Board's present action grants the appellant's petition to 
reopen the claim, there is no prejudice to the appellant 
under Kent.  Further, in view of the Board's favorable 
disposition of the appellant's petition to reopen his claim 
for service connection for PTSD, all notification and 
development action needed to render a fair decision on that 
aspect of the appeal has been accomplished.

In regard to the underlying claim for service connection for 
PTSD, the RO's March 2001 pre-rating letter informed the 
appellant that to establish entitlement to service connection 
for a disability the evidence must show the following: an 
injury in military service or a disease that began or was 
made worse during service, or an event in service causing 
injury or disease; a current physical or mental disability; 
and, a relationship between the current disability and an 
injury, disease, or event during military service.  The RO 
also indicated the type of evidence needed to establish each 
element.  Thereafter, the appellant was afforded an 
opportunity to respond before the RO adjudicated the claim.  
The Board accordingly finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support his claim for service connection, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the pre-decision letter of March 
2001 cited above, and a post-decision follow-up letter in May 
2006, together satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant, and what evidence, if any, 
will be obtained by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  The March 2001 
letter advised the appellant that VA is required to make 
reasonable efforts to help the claimant to obtain the 
evidence necessary to support the claim, and that the RO 
would try to help the appellant to get things such as medical 
records, employment records, or records from other Federal 
agencies.  The March 2001 letter also asked the appellant to 
give VA enough information about those records so that the RO 
can request those records from the agency that has them.  The 
May 2006 letter expressly advised the appellant, "If you 
have any information or evidence that you have not previously 
told us about or given to us, and that evidence concerns the 
level of your disability or when it began, please tell us or 
give us that evidence as soon as possible."

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content-of-notice requirements have 
been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matters now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before and after the rating action 
on appeal.  However, the Board finds that the lack of full 
pre-adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the appellant 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and re-
adjudicated after notice was provided.  As indicated above, 
the RO gave the appellant notice of what was required to 
substantiate the claim, and the appellant was afforded 
opportunity to submit information and/or evidence pertinent 
to the claim.  Following the issuance of the May 2006 letter, 
which completed VA's notice requirements and corrected any 
deficiencies in the prior notice letter, the appellant was 
afforded yet another opportunity to present information 
and/or evidence pertinent to the appeal prior to the Board's 
appellate review, but he has not submitted any additional 
evidence since the RO's last adjudication as reflected in the 
SSOC of March 2006.  Neither in response to the documents 
cited above, nor at any other point during the pendency of 
this appeal, has the appellant or his representative informed 
the RO of the existence of any evidence-in addition to that 
noted below-that needs to be obtained prior to appellate 
review.   
  
Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
The RO's letter of Mach 2001 notified the appellant of the 
first three elements, and the letter of May 2006 notified him 
of the last two elements.  Further, the Board's decision 
herein denies service connection PTSD, the Board's action 
does not establish a disability rating or an effective date 
and there is accordingly no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  The RO obtained the appellant's 
service medical records and VA medical records, as well as 
the appellant's Social Security Administration (SSA) 
disability file.  The appellant has not identified, and the 
file does not indicate, that there are any other VA or non-VA 
medical providers having records that should be obtained 
before the claim is adjudicated.  The appellant was examined 
by a board of VA psychiatrists on two occasions (in March 
1997 and in April 2001) for the specific purpose of 
determining whether he currently had PTSD, and the appellant 
was afforded a hearing before the Board in June 2004 during 
which he presented oral argument in support of his claim.  
There is no indication of any further evidence that must be 
obtained before the Board adjudicates the claim on appeal.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.

II.  Analysis

A.  Petition to Reopen

The RO issued a rating decision in April 1997 that denied 
service connection for PTSD, based on a finding that there 
was no current diagnosis of PTSD conforming to the statutory 
and regulatory criteria; the appellant was notified of the 
rating action but did not appeal.  Subsequent RO rating 
decisions in November 1998 and August 2000 denied petitions 
to reopen the previously-denied claim, based on the RO's 
determination that new and material evidence had not been 
received in support of those petitions; again, the appellant 
was notified of the rating decisions but did not appeal.  
Accordingly, those denials are final as to the evidence then 
of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.

The appellant submitted the present petition to reopen his 
claim for service connection for PTSD on December 20, 2000.  
Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen received prior to August 29, 
2001, as in this case, "new and material evidence" means 
evidence not previously submitted to agency decision makers 
that bears directly and substantially on the specific matter 
under consideration, that is neither cumulative nor 
redundant, and that is, by itself or in combination with 
other evidence, so significant that it must be considered in 
order to fairly adjudicate the claim.  38 C.F.R. § 3.156(a) 
(2001).  "New and material evidence" may be evidence that 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even if it would not be enough to 
convince the Board to grant the claim.  Hodge, supra.  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the last final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that 
which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then 
of record.  This analysis is undertaken by comparing the 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis (here in August 2000).  See 
Evans v. Brown, 9 Vet. App.273, 282-3 (1996).  Furthermore, 
for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed, unless it is 
inherently false or untrue, or is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the August 2000 rating 
decision, which was the last final denial of the claim for 
any reason, consisted of the following: service medical 
records; San Juan VAMC outpatient treatment records from 
January 1996 to August 1996 (showing treatment for PTSD ); 
stressor statement by the appellant received in September 
1996; VA PTSD examination in September 1996 (deferring 
diagnosis); VA Social Field Survey dated in November 1996 
(documenting claimed stressors); Miami VAMC inpatient 
treatment report dated in December 1996 (showing treatment 
for schizophrenia, rule out PTSD); VA psychiatric board 
examination in March 1997 (showing diagnosis of 
undifferentiated schizophrenia, substance abuse by history, 
and schizoaffective disorder, but no stressors and no 
diagnosis of PTSD); and, San Juan VAMC outpatient treatment 
records from May 1997 to May 2000 (showing treatment for 
schizophrenia and PTSD).

Evidence received since the August 2000 rating decision 
consists of the following:  VA PTSD examination in April 2001 
(diagnosing schizoaffective disorder and borderline 
personality features, but not PTSD); appellant's testimony 
before the Board in June 2004;  treatment notes from San Juan 
VAMC from January 1996 to February 1997 (showing inpatient 
treatment in June 1996 for diagnosed PTSD and inpatient 
treatment in January 1997 for schizoaffective disorder); 
treatment notes from San Juan VAMC from December 1999 to 
February 2006 (showing ongoing treatment for PTSD); and, the 
appellant's Social Security Administration (SSA) file, 
received by VA in March 2006 (showing SSA benefits granted in 
1996 for chronic schizophrenic reaction, undifferentiated 
type).

The Board finds that the hospital summaries showing treatment 
for PTSD since August 2000 constitute "new" evidence that 
was not previously before the adjudicators, and is not 
cumulative and redundant of evidence previously of record.  
The evidence is also "material" evidence in that the 
previous denial of service connection was specifically due to 
no clinical diagnosis of PTSD, and the hospital records 
showing treatment for PTSD directly relate to the reason that 
the claim was previously denied.  As the Board noted in its 
subsequently-vacated decision in May 2003, this new evidence 
is not necessarily sufficient to grant service connection, 
but must be considered along with other evidence in order to 
fairly decide the merits of the underlying claim.  

As new and material evidence has been received in regard to 
the threshold issue of entitlement to service connection, the 
Board will proceed to adjudicate the merits of the claim on 
appeal.  

B.  Entitlement to Service Connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated in the 
line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD, specifically, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

As discussed below, the medical evidence in this case is 
conflicting regarding whether the appellant has a current 
diagnosis of PTSD.  As true with any piece of evidence, the 
credibility and weight to be assigned to the medical evidence 
are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  It is 
the Board's duty to assess the credibility and probative 
value of evidence, and, provided that it offers an adequate 
statement of reasons or bases, the Board may favor one 
medical opinion over another.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  
 
The appellant was referred to a VA PTSD clinic in January 
1996 with a provisional diagnosis of PTSD; subsequent 
treatment notes showed a diagnostic impression of PTSD and 
substance abuse disorder, the latter in remission.  He 
thereafter received VA inpatient treatment for diagnosed PTSD 
in July-August 1996.  In December 1996-January 1997 the 
appellant received VA inpatient treatment for diagnosed 
depressive-type schizoaffective disorder, rule out chronic 
paranoid-type schizophrenia, for chronic PTSD, and for 
alcohol and polysubstance abuse in remission.    

A board consisting of two VA psychiatrists reviewed the file 
and examined the appellant in March 1997.  The psychiatrists 
noted that the appellant had been hospitalized by the VA for 
diagnoses including PTSD, major depression, schizoaffective 
and substance abuse disorders, and borderline personality 
traits.  Based on previous review of the claims file, and 
upon examination of the appellant, the psychiatrists came to 
the unanimous opinion that there were no stressors and no 
evidence for a diagnosis of PTSD.  The psychiatrists' current 
diagnosis was substance abuse (alcohol and cocaine abuse) by 
history and record, and schizoaffective disorder, as well as 
borderline personality traits.     

VA outpatient treatment records after March 1997 reflect 
various diagnoses: PTSD by history (June 997 and May 1998), 
and schizophrenia with PTSD symptoms (August 1997), 
schizophrenia (November 1997, February 1998, and March 1998), 
and unspecified neuropsychiatric problems (July 1999).  As 
noted in the Board's (vacated) decision of March 2003, those 
clinical records that diagnosed PTSD did not indicate any 
rationale for that diagnosis.

The appellant was again examined by a board consisting of two 
VA psychiatrists in April 2001.  The psychiatrists noted that 
the appellant had been treated by VA on several occasions for 
a variety of different diagnoses, including PTSD; however, 
based on their review of the claims file and interview of the 
appellant, the psychiatrists determined that the appellant 
did not currently have PTSD.  The psychiatrists noted that 
the appellant's claimed stressors relate to his duties in the 
Marine Corps, but after discharge from the Marines he worked 
as a policeman and in security, and also served in the Army 
Reserve for 12 years, all without apparent PTSD problems.  
The examiners also noted that the appellant's 
neuropsychiatric problems appeared to be related to family 
problems and substance abuse rather than PTSD.  Accordingly, 
the psychiatrists diagnosed current depressed schizoaffective 
disorder and borderline personality features, but not PTSD.

The Board's vacated decision in March 2003 found that the 
opinions of the VA psychiatric boards in March 1997 and April 
2001, to the effect that the appellant did not have PTSD, 
were more competent and probative than the clinical records 
in which PTSD was diagnosed.  The Board's vacated decision 
pointed out that the diagnosis of PTSD in clinical records 
appeared to have been based on the appellant's own reported 
history; further, no clinician provided an explanation of why 
PTSD was diagnosed.  The Board's vacated decision also 
pointed out that the more recent clinical records stopped 
listing PTSD as a current diagnosis, and instead listed 
"neuropsychiatric problems."

Following the vacation of the Board's decision in March 2003, 
evidence was added to the file consisting of the appellant's 
testimony before the Board in June 2004, the appellant's SSA 
disability file (received by the RO in March 2006), and 
additional VA medical treatment records through February 2006 
(received by the RO in March 2006).  The Board finds, on 
review of this additional evidence, that current diagnosis of 
PTSD is still not established.

The appellant has testified in regard to his in-service 
stressors (exposure to combat-related trauma in Grenada and 
Beirut) and in regard to his current subjective symptomology.  
As the Board pointed out in its vacated March 2003 decision, 
the appellant, as a layperson, is not qualified to render 
medical opinions regarding the diagnosis and etiology of 
disorders and disabilities.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 ((1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Further, until and unless the threshold criterion 
for service connection (current diagnosis of the claimed 
disability) is met, neither the nature of the in-service 
stressors nor the severity of symptoms is material toward 
establishing entitlement to service connection for the 
disability. 

The appellant's SSA disability records show only that he was 
awarded SSA disability benefits in 1996 due to chronic 
schizophrenic reaction, undifferentiated type, and bronchial 
asthma.  The SSA file includes pre-1996 VA clinical records 
diagnosing PTSD, but those VA clinical records were 
considered in the Board's vacated March 2003 decision.

The appellant's VA clinical records from July 1999 to 
February 2006 show continued treatment for a number of 
psychiatric disorders, including PTSD, depressive disorder, 
bipolar-type schizoaffective disorder.  According to clinical 
notes, the appellant was hospitalized approximately 30 times 
between 1996 February 2006 for psychiatric problems, 
including 8 times in 2005 alone; the more recent admissions 
were for "exacerbation of PTSD symptoms" due to reported 
stimuli such as television news broadcasts and family 
problems.  While these clinical records continue the previous 
diagnosis of PTSD, and also record the exacerbation of PTSD-
like symptoms, the clinical records do not contain any 
indication of the basis for assignment or continuation of the 
PTSD diagnosis.

Based on its review of the evidence above, the Board 
continues its finding in the vacated March 2003 decision that 
current diagnosis of PTSD is not shown.  In arriving at this 
conclusion, the Board notes that if a veteran has received a 
diagnosis of PTSD from a competent medical professional, VA 
must assume that the diagnosis was made in accordance with 
the appropriate psychiatric criteria in regard to the 
adequacy of the symptomatology and the sufficiency of the 
stressor, and can only reject such a diagnosis on a finding 
that the preponderance of the evidence is against (1) the 
PTSD diagnosis, (2) the occurrence of the in-service 
stressor, or (3) the connection of the current condition to 
the in-service stressor.  Cohen v. Brown, 10 Vet. App. 128, 
143-44 (1997).  The Board has found, based on the analysis 
above, that the preponderance of the medical evidence is 
against the PTSD diagnosis.

The VA clinical notes reflect diagnosis of PTSD, and the 
findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  

The Board finds that the opinions of the boards of VA 
psychiatrists in March 1997 and in April 2001, both of which 
found against diagnosis of PTSD, are more competent and 
probative than the VA clinical records that diagnosed PTSD.   
The Board notes that greater weight may be placed on one 
physician's than another's depending on factors such as the 
reasoning employed by the physicians and whether or not (and 
the extent to which) they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Further, in assessing evidence such as medical 
opinions, the failure of the physician to provide a basis for 
his opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  Other factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 
(2000).  In this case, the two Boards of VA psychiatrists had 
access to the claims file, and also provided detailed 
rationale for diagnoses, while none of the VA clinicians who 
diagnosed PTSD had similar access or provided equivalent 
rationale.

Congress has specifically limited entitlement to service-
connected disease or injury where such cases have resulted in 
a disability.  See 38 U.S.C.A. § 1110.  Hence, in the absence 
of competent evidence of the claimed disability, there can be 
no valid claim for service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, since 
the most competent medical evidence of record states that the 
appellant does not have the claimed disability (PTSD), it 
follows that the claim for service connection for that 
disorder must be denied.

As noted above, entitlement to service connection for PTSD 
requires a current diagnosis of PTSD, one or more verified 
in-service stressors, and medical opinion linking the in-
service stressor(s) with the diagnosed disability.  38 C.F.R. 
§ 3.304(f).  
In this case, the threshold criterion of currently-diagnosed 
PTSD is not met, and the other two criteria (verified 
stressors and evidence of nexus) are not reached.

Under these circumstances, the claim for service connection 
for PTSD must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim for service connection for PTSD 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).











ORDER

As new and material evidence to reopen the claim for service 
connection for PTSD has been received, the appeal is granted 
to that extent.

Service connection for PTSD is denied. 



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


